1    Thomas P. Quinn, Jr. (SBN 132268)
     Nokes & Quinn
2    410 Broadway, Suite 200
     Laguna Beach, California 92651
3    Telephone: (949) 376-3500
     Facsimile: (949) 376-3070
4    Email: tquinn@nokesquinn.com
5    Counsel for Defendant
     EQUIFAX INFORMATION SERVICES LLC
6
7
8                              UNITED STATES DISTRICT COURT
9                             EASTERN DISTRICT OF CALIFORNIA
10                                   SACRAMENTO DIVISION
11
     CHARLES LONG,                                     Case No. 2:21-cv-00630-MCE-KJN
12
                       Plaintiff,                      ORDER APPROVING JOINT
13                                                     MOTION FOR AN EXTENSION OF
              v.                                       TIME FOR DEFENDANT EQUIFAX
14                                                     INFORMATION SERVICES LLC
     HYUNDAI CAPITAL AMERICA d/b/a                     TO RESPOND TO PLAINTIFF’S
15   KIA MOTORS FINANCE; EQUIFAX                       COMPLAINT
     INFORMATION SERVICES LLC;
16   EXPERIAN INFORMATION
     SOLUTIONS, INC.; TRANS UNION
17   LLC; and DOES 1-10 inclusive,
18                     Defendants.
19
20
21            Good cause appearing therein, the joint motion of Counsel for Defendant Equifax
22   Information Services LLC (“Equifax”) and Plaintiff to extend the time for Equifax to file
23   a response to Plaintiff’s Complaint is hereby approved and adopted as the Order of the
24   Court.
25   ///
26   ///
27   ///
28   ///

                                               ORDER
1         Equifax shall have until June 21, 2021 to file its response to Plaintiff’s Complaint.
2         IT IS SO ORDERED.
3
4    Dated: May 10, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                                        ORDER
